Citation Nr: 1817712	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-04 061	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to payment of nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967. He died in August 2013 at the age of 71.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service on the Republic of Vietnam.

2.  The Veteran died in August 2013.  According to the death certificate, the cause of death was disseminated carcinomatosis with liver metastases, hepatic failure secondary to obstructive jaundice, hypertensive heart disease, and pulmonary edema.  

3.  Service connection was in effect for prostate cancer at the time of his death.

4.  Disseminated carcinomatosis with liver metastases, hepatic failure secondary to obstructive jaundice, hypertensive heart disease, and pulmonary edema are not diseases presumed to be associated with herbicide exposure and are not directly related to herbicide exposure or otherwise to service.  

5.  The Veteran's disseminated carcinomatosis with liver metastases was not caused or aggravated beyond normal progression by service-connected prostate cancer.

6.  The Veteran was hospitalized in a VA facility at the time of death.


CONCLUSIONS OF LAW

1. The cause of the Veteran's death was not incurred in service and is not etiologically a result of a service-connected disability.  38 U.S.C. §§ 1110, 1112, 1310 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2017).

2.  The criteria for payment of nonservice-connected burial benefits have been met. 38 U.S.C. §§ 2302, 2303, 2304, 2307 (2012); 38 C.F.R. §§ 3.1700-3.1713 (2017).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service. 38 C.F.R. § 3.309(e).  

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran died in August 2013 at the age of 71.  According to the death certificate, the cause of death was disseminated carcinomatosis with liver metastases; hepatic failure secondary to obstructive jaundice; hypertensive heart disease; and pulmonary edema.  None of these disabilities is presumed to be associated with herbicide exposure.  Therefore, the appeal is denied on this basis.

Consideration has also been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis to herbicides, even if a veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The appellant contends that the cause of the Veteran's death, particularly the hypertensive heart disease, was associated with his service.  

In support of her argument, the appellant has cited the National Academy of Sciences (NAS) Institute of Medicine (IOM) report regarding Veterans and Agent Orange, which found a limited or suggestive connection between hypertension and exposure to certain herbicide agents.  However, a limited or suggestive connection has not been deemed sufficient to warrant a presumption of a relationship between hypertension and herbicide exposure.  Further, she appellant has not offered any competent and probative evidence establishing that the Veteran's hypertensive heart disease was associated with herbicide exposure.  

An opinion was received from Dr. CEMQ, who appears to have been one of the Veteran's private physicians.  Dr. CEMQ reviewed the records leading up to the Veteran's diagnosis of liver cancer and death and stated that the Veteran suffered severe neoplastic disease that was more probable than not secondary to his service in Vietnam.  However, Dr. CEMQ provided no rationale for this opinion, and an opinion that contains only data and conclusions is afforded little probative value.  Consequently, there is no competent and probative evidence that the cause of the Veteran's death was due to herbicide exposure or otherwise associated with service.   Therefore, the appeal is denied on this basis.

The Board has also considered whether the Veteran's cancer at the time of his death was associated with his service-connected prostate cancer.  The limited medical evidence of record shows that the Veteran had a history of prostate cancer status/post surgery at the time of his August 2013 admittance to the VA hospital, but the dates of diagnosis and course of treatment for prostate cancer are not of record.  Moreover, the treating oncologist stated that the Veteran's liver metastases were probably from a biliary tract primary site.  There is no competent medical evidence of a relationship between the Veteran's cancer at the time of death and his prior prostate cancer.  Therefore, the Veteran's death was not caused or aggravated beyond normal progression by his service-connected prostate cancer and the appeal is denied on a secondary basis.

Finally, the appellant has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Burial Benefits

Upon the death of a veteran, payment of burial allowances is available at differing rates when certain conditions are met.  Specifically, if a veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount not to exceed the greater of $2,000, or the amount authorized to be paid under § 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  38 U.S.C. § 2307; 38 C.F.R. § 3.1704(a).  If a veteran's death is not the result of a service-connected disability, benefits currently in an amount not to exceed $300 may be granted if, at the time of his death, the veteran was in receipt of pension or compensation.  38 U.S.C. § 2302(a); 38 C.F.R. § 3.1705(b).

Burial benefits are also payable if a veteran dies from nonservice-connected causes while hospitalized by VA. 38 U.S.C. § 2303(a); 38 C.F.R. § 3.1706(a)(b).  For burial allowance purposes, the term "hospitalized by VA" means (1) admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. § 1710  or 1711(a); (2) admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); (3) admission (transfer) to a nursing home for nursing home care at the expense of the United States; or (4) admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C. § 1741.  38  U.S.C. 
§ 2303(a)(2); 38 C.F.R. § 3.1706(b).

A VA treatment note dated in August 2013 clearly states that the Veteran was admitted with a working diagnosis of cholangiocarcinoma with liver metastases for which he was being worked up at a private hospital.  The note indicates that his condition deteriorated quickly and that he was to be transferred to Inpatient Hospice but died before any transfer could take place.  Thus, the Board finds that the Veteran was hospitalized by VA.  The criteria for entitlement to nonservice-connected benefits have been met, and the appeal is granted.


ORDER

Service connection for the cause of the Veteran's death is denied. 

Nonservice-connected burial benefits are granted, subject to the criteria applicable to the payment of monetary benefits.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


